.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 2, 7 and 13.
A search of the prior art fails to show the claimed invention. The closest prior art as exemplified by Nagao (JP 2007/063501) Nagao teaches a light-emitting element in
which at least a light-emitting layer is present between an anode and a cathode, and emits light by electric energy, wherein the light-emitting element contains a light-emitting element material represented by the general formula (1) (machine trans. paragraph 12). Formula (1) can be represented by Compound 3 (page 11):


    PNG
    media_image1.png
    198
    321
    media_image1.png
    Greyscale

Compound 3 is a positional isomer of the 2, 4 isomer claimed by applicant. Nagao also teaches generic Compound 1 (page 2):

    PNG
    media_image2.png
    241
    623
    media_image2.png
    Greyscale

As can be clearly seen, Compound 1 encompasses all positional isomer variants with a as a phenylene group and X as O. Applicant has presented comparative test of OLED which differ only by the attachment point of anthracene to phenylene to dibenzofuran. The data show the claimed 2-anthracene meta- phenylene and 4-dibenzofuran shows better chromaticity and higher emission efficiency. While Nagao generic Compound 1 which encompasses the material of claim 2, Nagao fails to suggest or offer guidance that would render it obvious to select the claimed isomer with the expectation of achieving better chromaticity and higher emission efficiency (per 
Claims 2-3, 6-8, 11-14 and 17 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786